 



Exhibit 10.24
EXECUTION COPY
FIFTH AMENDMENT
(Term Loan Agreement)
     THIS FIFTH AMENDMENT, dated as of March 15, 2007 (this “Amendment”), to the
Term Loan Agreement, dated as of July 31, 2003 (as amended, the “Term Loan
Agreement”), among Wheeling-Pittsburgh Corporation, a Delaware corporation
(“Holdings”), Wheeling-Pittsburgh Steel Corporation, a Delaware corporation (the
“Borrower”), the Lenders parties to the Term Loan Agreement, the Documentation
Agent and Syndication Agent named therein, Royal Bank of Canada, as
administrative agent (in such capacity, the “Administrative Agent”), the
Emergency Steel Loan Guarantee Board (the “Federal Guarantor”) and the West
Virginia Housing Development Fund (the “State Guarantor”).
W I T N E S S E T H :
     WHEREAS, Holdings, the Borrower, the Lenders, the Administrative Agent, the
Federal Guarantor and the State Guarantor are parties to the Term Loan
Agreement;
     WHEREAS, the Borrower has requested certain amendments to the Term Loan
Agreement as set forth herein; and
     WHEREAS, the Administrative Agent, the Lenders and the Federal Guarantor
are willing to agree to such amendments, in each case subject to the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, the parties hereto hereby agree as follows:
     Section 1. Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the respective meanings set forth in the Term Loan Agreement.
     Section 2. Amendments to Definitions.
     (a) The definitions of the following terms set forth in Section 1.1 of the
Term Loan Agreement are hereby amended to read in full as follows:
“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) Consolidated Lease
Expense for such period, (c) scheduled payments made during such period on
account of principal of Indebtedness of Holdings or any of its Subsidiaries
(including scheduled principal payments in respect of the Loans other than
prepayments of such scheduled payments funded by the Principal Prepayment),
(d) income taxes paid or payable in cash with respect to such period, and
(e) Restricted Payments made during such period.
“Continuing Directors”: the directors of Holdings on the Fifth Amendment
Effective Date and, upon consummation of the Esmark Transaction, the directors
of Holdings after giving effect to the Esmark Transaction, and each other
director, if, in each case, such other director’s nomination for election to the
board of

 



--------------------------------------------------------------------------------



 



directors of Holdings is recommended by at least a majority of the then
Continuing Directors.
“Maturity Date”: August 1, 2010 or, in the event the Esmark Transaction is
consummated, the later of April 1, 2008 and the date of such consummation.
“Ratio and Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B, provided that the Borrower shall
be required to provide the information referred to in paragraph 4 thereof only
to the extent and for the periods with respect to which the provisions of
Section 6.1 apply.
     (b) The following definitions are hereby inserted in Section 1.1 of the
Term Loan Agreement in the appropriate alphabetical order:
“Convertible Promissory Notes”: those certain Senior Subordinated Unsecured
Convertible Promissory Notes issued by Holdings in the aggregate principal
amount of $50,000,000 pursuant to, and in substantially the form attached to,
that certain Note Purchase Agreement dated as of March 15, 2007, between
Holdings and each investor a party thereto.
“Esmark”: Esmark Incorporated, a Delaware corporation.
“Esmark Merger Subsidiary”: Clayton Merger, Inc., a Delaware corporation and a
Wholly-Owned Subsidiary of New Holdings.
“Esmark Transaction”: collectively, the transactions contemplated by the Esmark
Transaction Agreement, including (without limitation) (a) the formation of New
Holdings and its Wholly-Owned Subsidiaries, Holdings Merger Subsidiary and
Esmark Merger Subsidiary, (b) the merger of Holdings Merger Subsidiary with and
into Holdings, (c) the merger of Esmark Merger Subsidiary with and into Esmark,
and (d) the issuance of common stock of New Holdings and the other merger
consideration provided in the Esmark Transaction Agreement to the holders of
common stock of Holdings and the holders of the common stock of Esmark and the
Series A convertible preferred stock of Esmark, such that after giving effect to
such transactions, Holdings and Esmark will be Wholly-Owned Subsidiaries of New
Holdings.
“Esmark Transaction Agreement”: that certain Agreement and Plan of Merger and
Combination dated as of March 15, 2007, among New Holdings, Holdings, Holdings
Merger Subsidiary, Esmark and Esmark Merger Subsidiary.
“Excluded Equity Issuance”: if and so long as the Esmark Transaction has not
been consummated, the issuance and sale of Capital Stock of Holdings in a
private placement transaction; provided, however, that the Net Cash Proceeds to
Holdings from such transaction shall not exceed $75,000,000 in aggregate; and
provided, further, that such Net Cash Proceeds shall be applied by Holdings to
repay all then outstanding Convertible Promissory Notes not later than 30 days

2



--------------------------------------------------------------------------------



 



following receipt of such Net Cash Proceeds, and the remainder of such Net Cash
Proceeds shall be contributed to the Borrower to be used for its general
corporate purposes.
“Fifth Amendment”: the Fifth Amendment, dated as of March 15, 2007, to this
Agreement among Holdings, the Borrower, the Lenders party thereto, the
Administrative Agent and the Federal Guarantor.
“Fifth Amendment Effective Date”: the date on which all of the conditions
precedent set forth in Section 18 of the Fifth Amendment shall have been
satisfied or waived.
“Financial Advisor”: Lazard Freres & Co. LLC or such other financial advisor as
the Administrative Agent and the Federal Guarantor may retain with the consent
(not to be unreasonably withheld) of the Borrower.
“Holdings Merger Subsidiary”: Wales Merger Corporation, a Delaware corporation
and a Wholly-Owned Subsidiary of New Holdings.
“New Holdings”: Clayton Acquisition Corporation, a Delaware corporation.
     (c) The definitions of “ECF Percentage” “Excess Cash Flow” and “Excess Cash
Flow Application Date” are hereby deleted from Section 1.1 of the Term Loan
Agreement.
     Section 3. Prepayment of Principal. On the first Business Day following the
date of the issuance and sale by Holdings of the Convertible Promissory Notes
(which shall not be later than 20 days following the date hereof), Holdings will
contribute, or advance on a subordinated basis satisfactory to the
Administrative Agent, to the Borrower all Net Cash Proceeds which are received
by Holdings from such issuance and sale, and from the proceeds of such
contribution by Holdings, the Borrower shall make an optional prepayment of the
principal of the Loans in the amount of $37,500,000 (the “Principal
Prepayment”), representing the quarterly principal installments due under
Section 2.3 of the Term Loan Agreement beginning on June 30, 2007 and continuing
until and including September 30, 2008, to be applied ratably in respect of the
principal amount outstanding under each Facility, together with accrued and
unpaid interest on the Principal Prepayment amount. Each of the parties hereto
hereby waives the requirement for an inverse application of the Principal
Prepayment, as provided in Section 2.12(a) of the Term Loan Agreement or
otherwise, and agrees that the Principal Prepayment shall be applied to the
quarterly installments described above. For the avoidance of doubt, the Borrower
may use any remaining proceeds of such contribution from Holdings after
application of the Principal Prepayment for general corporate purposes of the
Borrower.
     Section 4. Credit Support for Interest Payments. Promptly following the
date hereof, the Borrower shall apply pursuant to the Revolving Loan Agreement
to amend the existing standby letter of credit (the “Existing Letter of Credit”)
in the amount of $12,500,000, issued under the Revolving Loan Agreement in favor
of the Administrative Agent pursuant to the Fourth Amendment and Waiver, so that
the Existing Letter of Credit, as so amended, provides that the Administrative
Agent may draw under the Amended Letter of Credit to pay any interest on the
Loans which remains unpaid as of 2:00 P.M. New York City time on any Interest

3



--------------------------------------------------------------------------------



 



Payment Date (as so amended, the “Amended Letter of Credit”). The Amended Letter
of Credit shall be issued to the Administrative Agent in the initial face amount
of $11,000,000, and the outstanding face amount of the Amended Letter of Credit
shall automatically and permanently reduce on each date on which the Borrower
shall have made a timely payment of accrued interest on the Loans on or before
2:00 P.M. New York City time on the applicable Interest Payment Date, each such
reduction to be in the amount of the interest so paid. The Borrower shall cause
the Amended Letter of Credit to be issued to the Administrative Agent pursuant
to the Revolving Loan Agreement not later than seven Business Days following the
date hereof. The Amended Letter of Credit shall be in form and substance and
reasonably satisfactory to the Administrative Agent. In the event that the
Principal Prepayment (plus accrued interest) is not made on or before the
twenty-first (21st) day from the date hereof, Borrower shall immediately cause
the Existing Letter of Credit to be reinstated. For the avoidance of doubt,
nothing contained herein shall in any way effect the Borrower’s obligation to
maintain the Interest Reserve Letter of Credit in full force and effect.
     Section 5. Authorization to Amend Letter of Credit. The Administrative
Agent is hereby authorized to consent to the amendment of the Existing Letter of
Credit as provided in Section 4 above, and after the Fifth Amendment Effective
Date the Borrower shall have no further obligation to maintain, renew, replace
or reinstate the Existing Letter of Credit pursuant to the Fourth Amendment and
Waiver.
     Section 6. Mandatory Prepayments. Section 2.6 of the Term Loan Agreement is
hereby amended by:
(a) Amending paragraph (a) thereof in its entirety to read as follows:
        (a) If any Group Member shall incur any Indebtedness (excluding any
Indebtedness incurred in accordance with Section 6.2), an amount equal to 100%
of the Net Cash Proceeds thereof shall be applied on the date of such incurrence
to the prepayment of the Loans as set forth in Section 2.6(f). If any Group
Member shall issue any Capital Stock (other than in connection with the Esmark
Transaction or in an Excluded Equity Issuance), an amount equal to 50% of the
Net Cash Proceeds thereof shall be applied on the date of such issuance to the
prepayment of the Loans as set forth in Section 2.6(f).
(b) Deleting paragraph (d) thereof and substituting in lieu thereof:
        (d) [Intentionally Reserved];
In addition, the clause “except from Excess Cash Flow not required to be applied
to prepay the Loans in accordance with Section 2.6(d) and” is hereby deleted
from Section 6.9(b)(ii) of the Term Loan Agreement.
     Section 7. Excess Cash Flow Calculation. Section 5.1(e) of the Term Loan
Agreement is hereby deleted.

4



--------------------------------------------------------------------------------



 



     Section 8. Certificates. Section 5.2 of the Term Loan Agreement is hereby
amended by amending paragraph (h) in its entirety to read as follows and adding
a new paragraph (k) to read in its entirety as follows:
        (h) to the Administrative Agent, concurrently with the delivery of the
same, copies of each Borrower Base Certificate (as defined in the Revolving Loan
Agreement) sent to any agent or lender under the Revolving Loan Agreement.
        (k) to the Administrative Agent and the Financial Advisor, until the
consummation of the Esmark Transaction, all operating, financial and
transaction-related presentations to the Board of Directors and the Independent
Committee (including monthly reports to the Board of Directors), reports of
Hatch Consulting, rolling three-week daily cash forecasts, and reasonable
updates from management regarding the progress towards the consummation of the
Esmark Transaction and the performance of the Electric Arc Furnace.
     In addition, each of the Administrative Agent, the Federal Guarantor, the
State Guarantor and the Lenders acknowledge that Holdings and Borrower have
delivered to it the Projections for the 2007 fiscal year, accompanied by a
certificate of a Responsible Officer, in compliance with Section 5.2(c) of the
Term Loan Agreement.
     Section 9. Required Deposits. Section 5.15 of the Term Loan Agreement is
hereby deleted and the following is substituted in lieu thereof:
        Section 5.15. [Intentionally Reserved]
     Section 10. Financial Condition Covenants. Section 6.1 of the Term Loan
Agreement is hereby amended in its entirety to read as follows:
        6.1 Financial Condition Covenant. Permit the Consolidated Fixed Charge
Coverage Ratio for any period of four consecutive fiscal quarters of Holdings
ending with any fiscal quarter set forth below to be less than the ratio set
forth below opposite such fiscal quarter:

          Consolidated Fixed Charge Fiscal Quarter   Coverage Ratio
March 31, 2008 through September 30, 2008
  1.1 to 1.0
December 31, 2008 through September 30, 2009
  1.2 to 1.0
December 31, 2009 through June 30, 2010
  1.3 to 1.0

For the avoidance of doubt, in no event shall an Event of Default occur or be
deemed to occur based upon a failure to maintain any of the Consolidated Fixed
Charge Coverage Ratios set out above prior to the first day following the end of
the period of four consecutive fiscal quarters of Holdings to which such
Consolidated Fixed Charge Coverage Ratio applies (e.g., prior to April 1, 2008
with respect to the four consecutive fiscal quarters ending March 31, 2008).

5



--------------------------------------------------------------------------------



 



     Section 11. Indebtedness. Section 6.2 of the Term Loan Agreement is hereby
amended to restate paragraph (k) and add new paragraphs (l) and (m) as follows:
        (k) the Indebtedness represented by the Convertible Promissory Notes;
        (l) intercompany Indebtedness of the Borrower to Holdings related to any
advances by Holdings to the Borrower of the proceeds of Holdings’ Convertible
Promissory Notes; and
        (m) additional Indebtedness of the Borrower or any of its Subsidiaries
in an aggregate principal amount (for the Borrower and all Subsidiaries) not to
exceed $25,000,000 at any one time outstanding.
     Section 12. Restricted Payments. Section 6.6 to the Term Loan Agreement is
hereby amended (i) deleting the word “and” immediately following clause
(c) therein, (ii) deleting the period immediately following clause (d) therein
and substituting therefor the text “; and” and (iii) inserting a new clause
(e) immediately following clause (d) therein to read as follows:
        (e) the Borrower may make Restricted Payments to Holdings to make
interest payments permitted by Section 6.9(e).
     Section 13. Capital Expenditures. Schedule 6.7 to the Term Loan Agreement
is hereby amended by substituting “$70,000,000” for “$52,000,000” and for
“$41,000,000” as the Permitted Capital Expenditure Amounts for the fiscal years
2007 and 2008, respectively.
     Section 14. Coke Plant Joint Venture.
     (a) Section 6.8(j) of the Term Loan Agreement is hereby amended by
substituting “$30,000,000” for “$20,000,000” in the second line thereof and by
substituting “$10,000,000” for “$75,000,000” in the twelfth line thereof.
     (b) Section 6.19 of the Term Loan Agreement is hereby amended by
substituting “$60,000,000” for “$35,000,000” in the fourth line thereof.
     Section 15. Additional Investments. Section 6.8(k) of the Term Loan
Agreement is hereby amended in its entirety to read as follows:
        (k) in addition to Investments otherwise expressly permitted by this
Section and subject to Section 6.8(j) above, Investments by the Borrower or any
of its Subsidiaries in an aggregate amount (valued at cost) not to exceed (i)
$10,000,000 in any fiscal year or (ii) $60,000,000 in the aggregate during the
term of this Agreement; provided, that immediately after giving effect to any
such Investment (including any Indebtedness incurred or assumed in connection
therewith), (A) the Borrower shall be in pro forma compliance with the covenants
set forth in Section 6.1 as of the end of the most recently completed period of
four fiscal quarters for which financial statements have been delivered pursuant
to Section 5.1 as if such Investment had been made (and such Indebtedness
incurred)

6



--------------------------------------------------------------------------------



 



at the beginning of such period and (B) in the case of an Investment in an
amount equal to or greater than $10,000,000, either (I) the business operations
to be acquired shall have had positive EBITDA (calculated in the same manner set
froth in the definition of “Consolidated EBITDA”) for the period of 12 months
immediately prior to the consummation of such Investment or (II) after giving
effect to the Investment (and any Indebtedness incurred therewith) and any cost
savings to be achieved or other adjustments to Consolidated EBITDA to be made in
connection therewith (in each case which are approved by an independent third
party reasonably satisfactory to the Administrative Agent), the pro forma
Consolidated EBITDA of Holdings as of the end of the most recently completed
period of four fiscal quarters for which financial statements have been
delivered pursuant to Section 5.1 shall be greater than or equal to the actual
Consolidated EBITDA of Holdings as reported to the Administrative Agent and
Lenders in accordance with Section 5.2(b).
     Section 16. Change in Control of Board of Directors. Clause (ii) of
Section 7.1(l) of the Term Loan Agreement is hereby amended in its entirety to
read as follows:
        (ii) the board of directors of Holdings shall cease to consist of a
majority of Continuing Directors;
     Section 17. Esmark Merger.
     (a) The following is hereby inserted as paragraph (c) to Section 6.4 of the
Term Loan Agreement, and existing paragraph (c) of Section 6.4 is relettered as
paragraph (d):
        (c) The Esmark Transaction may be consummated, it being understood that
the Esmark Transaction also shall not be deemed to violate any of the other
covenants of Section 5 and Section 6 or constitute an Event of Default under
Section7.1(l)(ii) of this Agreement;
     (b) If the Esmark Transaction is consummated, Holdings shall cause New
Holdings to execute and deliver to the Administrative Agent not later than
10 days following the consummation of the Esmark Transaction (i) an
unconditional and irrevocable guarantee of the Obligations in substantially the
form of Exhibit A-1 and (ii) a security agreement, in form and substance
reasonably satisfactory to the Administrative Agent, providing a first priority
perfected pledge of New Holding’s ownership interest in each of Holdings and
Esmark as collateral security for its obligations under the guarantee referred
to in clause (i) above.
     Section 18. Maturity of Convertible Promissory Notes. Section 6.9 of the
Term Loan Agreement is amended by:
     (a) deleting the word “or” at the end of clause (c) of such Section; and
     (b) adding a new clause (e) immediately after clause (d) of such Section as
follows:

7



--------------------------------------------------------------------------------



 



; or (e) directly or indirectly purchase, redeem, defease, prepay, or repay at
maturity any principal of, or pay any interest on, the Convertible Promissory
Notes, in each case, with cash (other than with the Net Cash Proceeds of an
Excluded Equity Issuance), without the prior written approval of the Required
Lenders; provided, that if no Default or Event of Default shall then exist and
be continuing, Holdings may make cash payments on account of accrued and unpaid
interest on the Convertible Promissory Notes.
     Section 19. Events of Default. Section 7.1 of the Term Loan Agreement is
amended by adding new paragraphs (q) and (r) to read in their entirety as
follows:
        (q) The Amended Letter of Credit referred to in Section 4 of the Fifth
Amendment shall not have been issued to the Administrative Agent in accordance
with the provisions of Section 4 of the Fifth Amendment on or prior to April 5,
2007; or
        (r) The Principal Prepayment referred to in Section 3 of the Fifth
Amendment (together with accrued interest thereon) shall not have been paid in
accordance with the provisions of Section 3 of the Fifth Amendment on or prior
to April 5, 2007;
     Section 20. Conditions to Effectiveness. This Amendment shall become
effective on the date (the “Fifth Amendment Effective Date”) when the last of
the following conditions shall have been satisfied:
     (a) The Administrative Agent shall have received counterparts hereof duly
executed by Holdings, the Borrower, the Administrative Agent, the Required
Lenders and the Federal Guarantor;
     (b) The Administrative Agent shall have received such other agreements,
documents or instruments as the Administrative Agent may reasonably request;
     (c) To the extent invoiced, all out-of-pocket expenses of the
Administrative Agent incurred in connection with this Amendment, including
reasonable fees, charges and disbursements of respective counsel for the
Administrative Agent and the Federal Guarantor, shall have been paid or
reimbursed (it being understood that, to the extent not invoiced by the time all
of the other conditions have been satisfied, such fees and expenses shall
nonetheless be payable when invoiced pursuant to the provisions of Section 9.5
of the Term Loan Agreement);
     (d) Holdings and Borrower shall have executed and delivered an amendment to
the engagement letter dated December 27, 2006 of Lazard Freres & Co. LLC in form
and substance reasonably satisfactory to Lazard Freres & Co. LLC, the
Administrative Agent and the Federal Guarantor;
     (e) The Esmark Transaction Agreement shall have been executed and delivered
by, and become a legal, valid and binding obligation of, the parties thereto;
and

8



--------------------------------------------------------------------------------



 



     (f) A legal opinion from counsel to the Borrower in form and substance
reasonably satisfactory to the Administrative Agent to the effect that the Fifth
Amendment and the Term Loan Agreement as amended thereby (i) constitute the
legal, valid and binding obligations of the Group Members party thereto and
(ii) do not contravene or conflict with any other material agreements,
instruments or contractual obligations to which any Group Member is a party or
by which it is bound.
     Section 21. No Default. Each of Holdings and the Borrower represents and
warrants that, after giving effect to this amendment, no Default or Event of
Default has occurred and is continuing.
     Section 22. No Change. Except as expressly provided herein, no term or
provision of the Term Loan Agreement shall be amended, modified, supplemented or
waived, and each term and provision of the Term Loan Agreement shall remain in
full force and effect.
     Section 23. Counterparts. This Amendment may be executed by the parties
hereto in any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
     Section 24. Governing Law. This Amendment and the rights and obligations of
the parties hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

              WHEELING-PITTSBURGH CORPORATION


 
  By:   /s/ Michael P. DiClemente
 
       
 
      Name: Michael P. DiClemente
Title: Vice President and Treasurer

    WHEELING-PITTSBURGH STEEL CORPORATION


 
  By:   /s/ Michael P. DiClemente
 
       
 
      Name: Michael P. DiClemente
Title: Vice President and Treasurer

    ROYAL BANK OF CANADA, as Administrative Agent


 
  By:   /s/ Gail Watkin
 
       
 
      Name: Gail Watkin
 
      Title: Manager, Agency

    EMERGENCY STEEL LOAN GUARANTEE BOARD, as Federal Guarantor


 
  By:   /s/ Marquerite S. Owen
 
       
 
      Name: Marquerite S. Owen
 
      Title: General Counsel

10



--------------------------------------------------------------------------------



 



              SIGNATURE PAGE TO THE FIFTH AMENDMENT AND WAIVER, DATED AS OF
MARCH 15, 2007 TO THE TERM LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG
WHEELING-PITTSBURGH CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE
LENDERS FROM TIME TO TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS
ADMINISTRATIVE AGENT, THE EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST
VIRGINIA HOUSING DEVELOPMENT FUND AND THE OTHER AGENTS PARTIES THERETO.

    AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED:


 
  By:   /s/ Richard M. Chinloy
 
       
 
      Name: Richard M. Chinloy
 
      Title: Director

11



--------------------------------------------------------------------------------



 



              SIGNATURE PAGE TO THE FIFTH AMENDMENT AND WAIVER, DATED AS OF
MARCH 15, 2007 TO THE TERM LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG
WHEELING-PITTSBURGH CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE
LENDERS FROM TIME TO TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS
ADMINISTRATIVE AGENT, THE EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST
VIRGINIA HOUSING DEVELOPMENT FUND AND THE OTHER AGENTS PARTIES THERETO.

    LLOYDS JSB BANK PLC:


 
  By:   /s/ Michelle White
 
       
 
      Name: Michelle White
Title: Assistant Vice President
 
      Structured Finance
W 154


 
  By:   /s/ Daniela Chun
 
       
 
      Name: Daniela Chun
Title: Assistant Vice President
 
      Structured Finance USA
 
      C-031

12



--------------------------------------------------------------------------------



 



              SIGNATURE PAGE TO THE FIFTH AMENDMENT AND WAIVER, DATED AS OF
MARCH 15, 2007 TO THE TERM LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG
WHEELING-PITTSBURGH CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE
LENDERS FROM TIME TO TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS
ADMINISTRATIVE AGENT, THE EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST
VIRGINIA HOUSING DEVELOPMENT FUND AND THE OTHER AGENTS PARTIES THERETO.

    JPMORGAN CHASE BANK, NA, as a Lender:


 
  By:   /s/ Michael F. McCullough
 
       
 
      Name: Michael F. McCullough
Title: Senior Vice President

13



--------------------------------------------------------------------------------



 



              SIGNATURE PAGE TO THE FIFTH AMENDMENT AND WAIVER, DATED AS OF
MARCH 15, 2007 TO THE TERM LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG
WHEELING-PITTSBURGH CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE
LENDERS FROM TIME TO TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS
ADMINISTRATIVE AGENT, THE EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST
VIRGINIA HOUSING DEVELOPMENT FUND AND THE OTHER AGENTS PARTIES THERETO.

    ALLSTATE LIFE INSURANCE COMPANY


 
  By:   /s/ Signature Illegible
 
       
 
      Name:
 
      Title:
 
       
 
  By:   /s/ Signature Illegible
 
       
 
      Name:
 
      Title:

14



--------------------------------------------------------------------------------



 



              SIGNATURE PAGE TO THE FIFTH AMENDMENT AND WAIVER, DATED AS OF
MARCH 15, 2007 TO THE TERM LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG
WHEELING-PITTSBURGH CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE
LENDERS FROM TIME TO TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS
ADMINISTRATIVE AGENT, THE EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST
VIRGINIA HOUSING DEVELOPMENT FUND AND THE OTHER AGENTS PARTIES THERETO.

    BANK HAPOALIM B.M.:


 
  By:   /s/ James P. Surless
 
       
 
      Name: James P. Surless
Title: Vice President


 
  By:   /s/ Charles McLaughlin
 
       
 
      Name: Charles McLaughlin
Title: Senior Vice President

15



--------------------------------------------------------------------------------



 



              SIGNATURE PAGE TO THE FIFTH AMENDMENT AND WAIVER, DATED AS OF
MARCH 15, 2007 TO THE TERM LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG
WHEELING-PITTSBURGH CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE
LENDERS FROM TIME TO TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS
ADMINISTRATIVE AGENT, THE EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST
VIRGINIA HOUSING DEVELOPMENT FUND AND THE OTHER AGENTS PARTIES THERETO.

    US BANK NATIONAL ASSOCIATION:


 
  By:   /s/ Jeffrey A. Kessler
 
       
 
      Name: Jeffrey A. Kessler
Title: Vice President


 
  By:   /s/ Daniela Chun
 
       
 
      Name: Daniela Chun
Title: Assistant Vice President
 
      Structured Finance USA
 
      C-031

16



--------------------------------------------------------------------------------



 



              SIGNATURE PAGE TO THE FIFTH AMENDMENT AND WAIVER, DATED AS OF
MARCH 15, 2007 TO THE TERM LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG
WHEELING-PITTSBURGH CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE
LENDERS FROM TIME TO TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS
ADMINISTRATIVE AGENT, THE EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST
VIRGINIA HOUSING DEVELOPMENT FUND AND THE OTHER AGENTS PARTIES THERETO.

    BAYERISCHE LANDESBANK, New York Branck


 
  By:   /s/ Nikolai von Mengden
 
       
 
      Name: Nikolai von Mengden
Title: Senior Vice President


 
  By:   /s/ George J. Schnepf
 
       
 
      Name: George J. Schnepf
Title: Vice President

17